Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) have been considered by the examiner. 
	It should be noted that a US Application does not qualify as prior art, due to the fact that it is not a published document that is readily available to the general public. It has been noted that the instant application has a co-pending application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the outer reinforcing element having a “substantially polygonal section” as set forth in claim 7, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 19.  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: The first paragraph of the specification fails to state the 371 status and lacks a priority statement.  
Appropriate correction is required.

Specification
The abstract of the disclosure is objected to because it contains legal terms (see below).  Correction is required.  See MPEP § 608.01(b).

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “comprises”, “comprising”, “means”, and “said,” should be avoided.

Claim Objections
Claim 7 is objected to because of the following informalities:  The term - -wheel- - should be inserted prior to the term “rim” throughout claim 7, to more accurately describe the invention.  
	Appropriate correction is required.

The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	Claim 7 sets forth the limitation that the outer reinforcing element includes two layers of “metallic material”. However, it should be noted that the specification fails to provide any description supporting this limitation. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 7 is indefinite due to the fact that the phrase “a rim” in line 4 is a double recitation. This limitation has been previously set forth in the claims. Therefore, it is unclear whether the “rim” set forth in line 4 is the same element of the invention as previously set forth in the claims, or is an additional element of the invention. 

	Claim 7 is indefinite due to the fact that the phrase “a bead” in line 6 is a double recitation. This limitation has been previously set forth in the claims. Therefore, it is unclear whether the “bead” set forth in line 6 is the same element of the invention as previously set forth in the claims, or is an additional element of the invention. 
	Claim 7 is indefinite due to the fact that the phrase “a bead” in line 10 is a triple recitation. This limitation has been previously set forth in the claims. Therefore, it is unclear whether the “bead” set forth in line 10 is the same element of the invention as previously set forth in the claims, or is an additional element of the invention. 
	Claim 7 is indefinite due to the fact that it is unclear whether the limitation “the ends” in line 10 are the same elements as the “axially inner and outer ends” as previously set forth in the claim, or are additional elements of the invention.
	Claim 7 is indefinite due to the fact that the phrase “a bearing face” in lines 11-12 is a double recitation. This limitation has been previously set forth in the claims. Therefore, it is unclear whether the “bearing face” set forth in lines 11-12 is the same element of the invention as previously set forth in the claims, or is an additional element of the invention. 
	Claim 7 is indefinite due to the fact that the phrase “an axial axis” in line 10 is a double recitation. This limitation has been previously set forth in the claims. Therefore, it is unclear whether the “axial axis” set forth in line 10 is the same element of the 

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahouanto et al (WO 2015/091618) in view of Kouno et al (2015/0059955). Ahouanto et al shows an adapter (A) for a rolling assembly having all of the features of the above claims, except as noted below.
	Per claims 7 and 12, Ahouanto et al shows a rolling assembly comprised of a tire (P) with beads (B) to be mounted on a wheel rim (J) having two bead seats. Each bead (B) of the tire (P) is proved with an adapter (A) connecting the beads (B) to the wheel rim (J). The adapter (A) includes an axially inner end 10 connected to the wheel rim (J), and an axially outer end 9 including an outer reinforcing element 15. The axially outer end 9 includes a radially axially inner bearing face 21 that contacts a bead (B) of the tire 
	Ahouanto et al does not show the outer reinforcing element 15 being of “substantially polygonal section” and having alternating layers of rubber and composite and/or metallic material. Best shown in Figure 4, Kouno et al teaches the use of a reinforcing element 18 including alternating layers of rubber material 18A and metal and/or composite material 18B (see paragraph [0073]), with at least two layers of each. Therefore, from this teaching, it would have been obvious to one of ordinary skill in the art to form the axially outer reinforcing element of Ahouanto et al in the manner taught by Kouno et al as a substitute equivalent configuration, to achieve predictable results (i.e. reinforcing the axial outer portion of the adapter), and further dependent upon the desired chemical and physical properties of the reinforcing element (such as rigidity, strength, weight, etc.). 
	Regarding claims 8-10, Ahouanto et al as modified by Kouno et al does not disclose the value of the secant modulus or elastic elongation value of the rubber compound of the outer reinforcing element, nor the Young’s modulus of the composite and/or metallic material. However, it would have been obvious to one of ordinary skill in the art to form the outer reinforcing element from materials having the desired chemical and physical properties suitable for functioning in the manner required to prevent failure 
	Regarding claim 11, Ahouanto et al discloses the use of polyurethane rubber compounds. Therefore, one of ordinary skill in the art would have found it obvious to use said type of rubber material in the layers reinforcing element taught by Kouno et al, dependent upon the desired chemical and physical properties of the outer reinforcing element. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references show adapter devices for use with tires and wheel rims and/or reinforcing bead structure.
   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R BELLINGER whose telephone number is (571)272-6680.  The examiner can normally be reached on M-F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	
	/JASON R BELLINGER/           Primary Examiner, Art Unit 3617